Exhibit 10.32

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (the “Agreement”), is made as of November 8, 2012,
by and between XenoPort, Inc., a Delaware corporation (the “Company”), and Glaxo
Group Limited, a company existing under the laws of England and Wales (the
“Purchaser”).

WHEREAS, the parties have entered into the Termination and Transition Agreement,
dated as of the date hereof, by and between the Company and the Purchaser (the
“Termination and Transition Agreement”);

WHEREAS, in connection with the Termination and Transition Agreement, the
Purchaser wishes to purchase at the Initial Closing (as defined below), upon the
terms and conditions stated in this Agreement, US$20,000,000 of common stock of
the Company, par value US$0.001 per share (the “Common Stock”), in cash as set
forth herein;

WHEREAS, the Purchaser wishes to grant to the Company the one-time option
exercisable pursuant to the conditions specified herein (the “Put Option”), to
require the Purchaser to purchase for cash up to an additional US$20,000,000 of
Common Stock;

WHEREAS, the sale of the shares of Common Stock as set forth herein is being
undertaken in reliance upon a valid exemption from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”); and

WHEREAS, the Company and the Purchaser wish to agree to certain other rights and
obligations in connection with the purchase, ownership, transfer and sale of the
shares of Common Stock as set forth herein.

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF SHARES; PUT OPTION

1.1 Purchase of the Initial Shares. Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase at the Initial Closing, and the
Company agrees to sell and issue to the Purchaser, 1,841,112 shares of Common
Stock, free and clear of any liens and encumbrances (the “Initial Shares”), at a
price per share equal to US$10.863 (which equals 112.5% of the average of the
closing prices of the Common Stock, as reported by The NASDAQ Stock Market
(“Nasdaq”), for the 10 Trading Days (as defined below) ending on the last
Trading Day immediately preceding October 31, 2012) (the “Initial Issue Price”),
for an aggregate purchase price of US$20,000,000 (the “Aggregate Purchase
Price”).



--------------------------------------------------------------------------------

1.2 Initial Closing Date. The purchase and sale of the Initial Shares shall take
place at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 650 Page Mill Road, Palo Alto, California, on the date that is the
second Trading Day after the date of this Agreement, or such other date as the
Company and the Purchaser mutually agree (the “Initial Closing”). The date and
time of the Initial Closing is hereafter referred to as the “Initial Closing
Date.”

1.3 Form of Payment; Delivery of Shares. On the Initial Closing Date, (i) the
Purchaser shall pay the Aggregate Purchase Price to the Company by wire transfer
of immediately available funds denominated in U.S. dollars to the account of the
Company previously designated in writing to the Purchaser, and (ii) the Company
shall have executed and delivered a copy of irrevocable instructions to the
transfer agent for the Company (the “Transfer Agent”) to deliver to the
Purchaser the Initial Shares, represented in a restricted, electronic book-entry
account (the “Restricted Electronic Shares”) maintained by the Transfer Agent on
behalf of the Purchaser, with such evidence of such Restricted Electronic Shares
delivered to the Purchaser within three Trading Days of the Initial Closing. The
Initial Shares (and, if any stock certificates are subsequently issued
representing the Initial Shares, such stock certificates (any such stock
certificates, together with any Restricted Electronic Shares or unrestricted
book entry electronic shares, the “Stock Certificates”)) shall be subject to the
legends required pursuant to Section 2.12 hereof.

1.4 Put Option. Beginning on the Initial Closing Date and ending on the date
that is six months after the Initial Closing Date (the “Put Exercise Period”),
the Company shall have a one-time right, but not an obligation, to exercise the
Put Option by electing on any Trading Day during the Put Exercise Period (the
date of the notice of such election in the United States, the “Put Exercise
Date”) to sell to the Purchaser, and if such right is exercised, the Purchaser
shall have the obligation to purchase from the Company, up to US$20,000,000 (the
“Maximum Put Amount;” such elected Put Option amount, the “Aggregate Put Price”)
worth of additional shares of Common Stock (the “Put Shares,” and, together with
the Initial Shares, the “Shares”) at a price per share equal to 112.5% of the
average of the closing prices of the Common Stock, as reported by Nasdaq, during
the 10 Trading Days ending on the Trading Day immediately preceding the Put
Exercise Date) pursuant to the terms and conditions set forth in this
Section 1.4. Notwithstanding the foregoing, the Company may only deliver a Put
Notice (as defined below) exercising the Put Option if, following the Initial
Closing Date, there has not occurred any of the following events: (i) a Change
in Control (as defined below), (ii) a Bankruptcy Event (as defined below) or
(iii) a Third Party (as defined below) acquiring or exclusively licensing rights
from the Company to the Compound (as defined in the Termination and Transition
Agreement) and/or Product (as defined in the Termination and Transition
Agreement) in the Territory (as defined in the Termination and Transition
Agreement) under an arrangement in which the Company has no right to record on
its own behalf the gross invoice amounts charged to third parties for sales of
the Product in the Territory. On the Put Exercise Date, the Company shall
provide electronic notice to the Purchaser (the “Put Notice”), at the electronic
mail address of the Purchaser specified in Section 9.6, of its election to
exercise the Put Option and the number of shares of Common Stock that the
Company is electing to be subject to the Put Option. The Purchaser shall
purchase and pay for the Put Shares (the “Put Closing”) on the twentieth Trading
Day following the date of the Put Notice, unless

 

2



--------------------------------------------------------------------------------

another Trading Day is otherwise agreed to by the Company and the Purchaser (the
“Put Closing Date”). On the Put Closing Date, (i) the Company shall sell to the
Purchaser the Put Shares, free and clear of any liens and encumbrances, (ii) the
Purchaser shall pay the Aggregate Put Price to the Company by wire transfer of
immediately available funds denominated in U.S. dollars to the account of the
Company previously designated in writing to the Purchaser, and (iii) the Company
shall deliver to the Purchaser the Put Shares, represented by Restricted
Electronic Shares, which Restricted Electronic Shares shall be subject to the
legends required pursuant to Section 2.12 hereof. Notwithstanding the foregoing,
the maximum number of Shares that may be subject to the Put Option shall not
exceed an amount that, when aggregated solely with the Initial Shares held by
the Purchaser on the Put Exercise Date, would cause the Purchaser’s beneficial
ownership (measured as of the Put Exercise Date after giving pro forma effect to
the issuance of the Put Shares) to exceed 9.99% of the total number of shares of
Common Stock then outstanding (as calculated in accordance with the rules and
regulations promulgated under the Exchange Act (as defined below)) and the
number of Put Shares shall be automatically reduced on the Put Exercise Date to
the extent otherwise in excess of such maximum number.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Company that, as of the date
hereof:

2.1 Due Organization. The Purchaser is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or ownership of its
properties requires such qualification and failure to have such would prevent
such party from performing its obligations under this Agreement, with the
requisite corporate authority to own and use its properties and assets and to
carry on its business as currently conducted. The Purchaser is not in violation
of any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents.

2.2 Due Authorization; Enforceability. The Purchaser has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement, and otherwise to carry out its obligations
hereunder. The execution, delivery and performance of this Agreement by the
Purchaser has been duly authorized by all necessary action of the Purchaser, and
no other act or proceeding on the part of or on behalf of the Purchaser or its
stockholders is necessary to approve the execution and delivery of this
Agreement, the performance by the Purchaser of its obligations hereunder and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Purchaser and constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditors generally, by general equity principles or by limitations
on indemnification pursuant to public policy.

2.3 No Conflicts; No Consents. The execution, delivery and performance of this
Agreement by the Purchaser will not infringe any law, regulation, judgment or
order applicable to

 

3



--------------------------------------------------------------------------------

the Purchaser and is not and will not be contrary to the provisions of the
constitutional documents of the Purchaser and will not (with or without notice,
lapse of time or both) result in any breach of the terms of, or constitute a
default under, any instrument or agreement to which the Purchaser is a party or
by which it or its property is bound. There are no restrictions (contractual or
otherwise) prohibiting or otherwise affecting the purchase of the Shares by the
Purchaser, other than any necessary to ensure compliance with the registration
requirements of the Securities Act, or an exemption therefrom, and no consents
or approvals are required to be obtained by the Purchaser in connection with the
purchase of the Shares by the Purchaser. All consents and approvals of any
court, government agencies or other regulatory body required by the Purchaser
for the purchase of the Shares and the execution, delivery and performance of
the terms of this Agreement have been obtained and are in full force and effect.

2.4 Investment Purpose. The Purchaser is acquiring the Shares for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under or exempt from the registration requirements of the
Securities Act. The Purchaser has no present intention of changing or
influencing the control of the Company.

2.5 Common Stock. As of the date hereof, the Purchaser does not own any Common
Stock or any securities convertible into or exchangeable or exercisable for
Common Stock.

2.6 Investor Status. The Purchaser is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Act.

2.7 Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance on a specific exemption from the registration
requirements of United States federal and state securities laws, including the
Securities Act, and that the Company is relying upon the truth and accuracy of
the Purchaser’s representations and warranties set forth herein in order to
determine the availability of such exemption and the eligibility of the
Purchaser to acquire the Shares.

2.8 Information. The Purchaser has been afforded the opportunity to ask
questions of the Company related to the Company and its business. Neither such
inquiries nor any other due diligence investigation conducted by the Purchaser
or its advisors and representatives shall modify, amend or affect the
Purchaser’s right to rely on the representations and warranties of the Company
contained in this Agreement. The Purchaser understands that its investment in
the Shares involves a high degree of risk. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares.

2.9 No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

4



--------------------------------------------------------------------------------

2.10 Transfer or Resale. The Purchaser understands that: (i) the Shares have not
been registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred in the absence of
registration or an applicable exemption from registration requirements; and
(ii) the Company is not under any obligation to register the Shares with the
Securities and Exchange Commission (the “SEC”) for resale under the Securities
Act or any state securities laws.

2.11 Financing. At the Initial Closing and the Put Closing, the Purchaser will
have sufficient cash or other immediately available funds to enable the
Purchaser to pay the Aggregate Purchase Price and the Aggregate Put Price, as
the case may be, and to perform its obligations with respect to the transactions
contemplated by this Agreement.

2.12 Legends.

(a) The Purchaser understands that the Stock Certificates or other instruments
representing the Shares shall be subject to or bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such Stock Certificates in contravention of such legend):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER SAID ACT.

(b) The Purchaser understands that the Stock Certificates or other instruments
representing the Shares will also contain a legend reading substantially as
follows while the terms of this Agreement are applicable (and the Company agrees
that such legend shall not be included on, and shall be removed from,
certificates for Shares as to which the terms of this Agreement no longer are
applicable):

THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A STOCK PURCHASE AGREEMENT (A COPY OF
WHICH MAY BE OBTAINED FROM THE COMPANY) WHICH IMPOSES CERTAIN TRANSFER
RESTRICTIONS, VOTING AGREEMENTS AND OTHER OBLIGATIONS ON THE HOLDER OF SUCH
SHARES, AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON HOLDING SUCH
INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF SAID STOCK PURCHASE AGREEMENT.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser that, as of the date
hereof, except as set forth in the SEC Reports (as defined below), which
exceptions shall be deemed to be representations and warranties as if made
hereunder:

3.1 Due Organization. The Company is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or ownership of its
properties requires such qualification and failure to have such would prevent
such party from performing its obligations under this Agreement, with the
requisite corporate authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents.

3.2 Capitalization. As of September 30, 2012, the authorized capital stock of
the Company consisted of (i) 100,000,000 shares of Common Stock, of which
42,954,802 shares were outstanding and (ii) 5,000,000 shares of preferred stock,
of which no shares were outstanding. As of September 30, 2012, the Company had
6,474,265 shares of Common Stock issuable upon the exercise of outstanding stock
options and vesting of other outstanding equity awards and 1,857,013 shares of
Common Stock reserved for future issuance under its outstanding equity plans.
Since September 30, 2012, the authorized capital stock of the Company has not
changed and the number of shares of Common Stock outstanding has not decreased.
Other than set forth in this Section 3.2, the SEC Reports, or pursuant to this
Agreement, there are no other securities convertible into or exchangeable for,
or options, warrants, calls, subscriptions, rights, contracts, commitments,
arrangements or understandings of any kind to which the Company is a party or by
which it is bound obligating the Company to issue, deliver or sell, or cause to
be issued, delivered or sold, additional shares of capital stock or other voting
securities of the Company.

3.3 Due Authorization; Enforceability. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement, and otherwise to carry out its obligations
hereunder. The execution, delivery and performance of this Agreement by the
Company has been duly authorized by all necessary action of the Company, and no
other act or proceeding on the part of or on behalf of the Company or its
stockholders is necessary to approve the execution and delivery of this
Agreement, the performance by the Company of its obligations hereunder and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws relating to or affecting
creditors generally, by general equity principles or by limitations on
indemnification pursuant to public policy.

3.4 No Conflicts; No Consents. The execution, delivery and performance of this
Agreement by the Company will not infringe any law, regulation, judgment or
order applicable to

 

6



--------------------------------------------------------------------------------

the Company and is not and will not be contrary to the provisions of the
constitutional documents of the Company and will not (with or without notice,
lapse of time or both) result in any breach of the terms of, or constitute a
default under, any instrument or agreement to which the Company is a party or by
which it or its property is bound. There are no restrictions (contractual or
otherwise) prohibiting or otherwise affecting the issuance and sale of the
Shares by the Company, other than any necessary to ensure compliance with the
registration requirements of the Securities Act, or an exemption therefrom, and
no consents or approvals are required to be obtained by the Company in
connection with the issuance and sale of the Shares by the Company. All consents
and approvals of any court, government agencies or other regulatory body
required by the Company for the issuance and sale of the Shares and the
execution, delivery and performance of the terms of this Agreement have been
obtained and are in full force and effect.

3.5 SEC Filings; Financial Statements.

(a) Since January 1, 2012, the Company has filed all reports required to be
filed by it under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) thereof. Such reports
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, together with any materials filed by the
Company under the Exchange Act, whether or not any such reports were required to
be filed (but not including any materials furnished), being collectively
referred to herein as the “SEC Reports.” As of their respective dates, the SEC
Reports filed by the Company complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed by the Company,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b) The financial statements included in the SEC Reports present fairly, in all
material respects, the consolidated financial position of the Company as of the
dates shown and its consolidated results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with U.S. GAAP applied on a consistent basis (except as may be disclosed therein
or in the notes thereto, and, in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act).

3.6 Issuance of Securities. The Shares are duly authorized and, upon payment for
the Shares and issuance at the Initial Closing or Put Closing, as applicable,
pursuant to the terms of this Agreement, will be duly and validly issued, fully
paid and non-assessable, and shall be free and clear of all liabilities, debts,
obligations, encumbrances, leases, indebtedness, liens, charges, security
interests, and pledges, of whatever nature, whether fixed or contingent,
disclosed or undisclosed, foreseen or unforeseen, except for restrictions on
transfer set forth in this Agreement or imposed by applicable securities laws.
The Company has not sold, issued or distributed any shares of Common Stock
during the six-month period preceding the date of this Agreement, including any
sales pursuant to Rule 144A under, or Regulation D or S of, the Securities Act,
other than shares issued pursuant to (i) employee benefit plans, qualified stock
option plans or other employee compensation plans or arrangements, or pursuant
to outstanding options, restricted stock units, rights or warrants and (ii) the
Company’s underwritten public offering on July 30, 2012.

 

7



--------------------------------------------------------------------------------

3.7 The NASDAQ Stock Market. The Company’s Common Stock is listed on Nasdaq. The
Company is in compliance with applicable Nasdaq continued listing requirements,
and to the Company’s knowledge there are no proceedings pending or threatened
against the Company to revoke or suspend such listing. The Company has not
received any notice of, nor to the Company’s knowledge is there any basis for,
the delisting of the Common Stock from Nasdaq.

3.8 Private Offering. Assuming the correctness of the representations and
warranties of the Purchaser set forth in Article II hereof, the offer and sale
of the Shares hereunder is exempt from registration under the Securities Act.

3.9 Absence of Existing Defaults and Conflicts. The Company is not in violation
of its certificate of incorporation or bylaws or in default (or with the giving
of notice or lapse of time would be in default) under any existing obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument to which the Company is a party
or by which the Company is bound or to which any of its properties is subject,
except such defaults that would not have a Material Adverse Effect.

3.10 Legal and Governmental Proceedings.

(a) There are no legal or governmental proceedings pending or, to the Company’s
knowledge, threatened to which the Company is a party or to which any of the
properties of the Company is subject other than proceedings that would not
(i) have a Material Adverse Effect or (ii) effect the power or ability of the
Company to perform its obligations under this Agreement in any material manner
(other than, for the avoidance of doubt, the proceedings between the parties and
the transactions contemplated under the Termination and Transition Agreement and
this Agreement).

(b) The Company is not subject to any material judgment, order, writ, injunction
or decree of any court or any federal, state, local, foreign or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any arbitrator.

3.11 No Material Adverse Change in Business. Since September 30, 2012, (i) there
has been no Material Adverse Effect; (ii) the Company has not incurred any
liability or obligation, direct or contingent, nor entered into any material
transaction, except those liabilities or obligations incurred or transactions
entered into in the ordinary course of business, consistent (as to amount and
nature) with past practices since the date of the financial statements of the
Company included in the SEC Reports, none of which, individually or in the
aggregate, would have a Material Adverse Effect; (iii) the Company has not
purchased any of its outstanding capital stock other than ordinary and customary
repurchases of restricted stock from employees upon termination of service
pursuant to the terms of the Company’s equity incentive plans, nor declared,
paid or otherwise made any dividend or distribution of any kind on its capital
stock other than ordinary and customary dividends; and (iv) there has not been
any material change in the capital stock, short-term debt or long-term debt of
the Company.

3.12 No Unlawful Payments. Neither the Company nor, to the Company’s knowledge,
any director, officer, employee, agent, or representative of the Company, has
taken or, with respect to the

 

8



--------------------------------------------------------------------------------

Company, will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company
acknowledges that it has and enforces a policy concerning compliance with
applicable anti-corruption laws.

ARTICLE IV

COVENANTS

4.1 Form D and “Blue Sky;” Listing. The Company may elect to file a Form D with
respect to the Shares in compliance with Regulation D under the Securities Act.
The Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Shares for sale
to the Purchaser pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States and any applicable foreign
jurisdictions. The Company shall make all filings and reports relating to the
offer and sale of the Shares required under applicable securities or “Blue Sky”
laws of the states of the United States and any applicable foreign jurisdictions
following the Initial Closing Date. The Company shall use its commercially
reasonable efforts to take any required action to cause the Shares to be listed
on Nasdaq as soon as practicable.

4.2 Rule 144. The Company shall file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, it will, after the end of the Transfer Restriction Period upon the
request of the Purchaser, make publicly available such information as necessary
to permit sales of the Shares by Purchaser pursuant to Rule 144 under the
Securities Act), and it will take such further action as the Purchaser may
reasonably request, all to the extent required from time to time to enable the
Purchaser to sell such Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such rule may be amended from time to time; provided,
however, that all sales of the Shares by Purchaser will be subject to compliance
with the transfer restrictions of Article V.

4.3 Termination of Covenants. The provisions of Sections 4.1 and 4.2 shall
terminate and be of no further force and effect on the date on which the
Purchaser no longer holds any Shares.

4.4 Expenses; Fees. The Company and the Purchaser shall each pay their own
expenses in connection with the transactions contemplated by this Agreement.

4.5 Further Assurances. The Company and the Purchaser agree to cooperate with
each other and their respective officers, employees, attorneys, accountants and
other agents, and, generally, do such other reasonable acts and things in good
faith as may be necessary to effectuate the intents and purposes of this
Agreement, subject to the terms and conditions hereof and compliance with
applicable law, including taking reasonable action to facilitate the filing of
any document or the taking of reasonable action to assist the other party hereto
in complying with the terms hereof.

4.6 Additional Stock Acquisition. The Purchaser agrees not to acquire any
beneficial ownership in any shares of Common Stock or any securities convertible
into or exchangeable or exercisable for Common Stock (other than the Shares)
from the date hereof until the earlier of (i) the date that is six months and 10
Trading Days after the Initial Closing Date and (ii) the Put Closing Date,
without the prior written consent of the Company.

 

9



--------------------------------------------------------------------------------

ARTICLE V

TRANSFER RESTRICTIONS

5.1 Restrictions on Transfer of Shares within Transfer Restriction Period. The
Purchaser agrees not to sell, assign, transfer, pledge, hypothecate, or
otherwise encumber or dispose of in any way (each, a “Transfer”), all or any
part of or any interest in (i) the Initial Shares for a period ending on the
date that is six months after the Initial Closing Date and (ii) the Put Shares
for a period ending on the date that is six months after the Put Closing Date
(each, a “Transfer Restriction Period”). Any Transfer of the Initial Shares or
the Put Shares made within the applicable Transfer Restriction Period shall be
null and void, shall not be recorded on the books of the Company and shall not
be recognized by the Company. The restrictions on Transfer set forth in this
Section 5.1 shall not apply to Transfers to an Affiliate of the Purchaser,
provided that each transferee agrees in writing as a condition precedent to such
Transfer to be bound by the terms of this Article V.

5.2 Restrictions on Transfer of Shares after Transfer Restriction Period. After
the applicable Transfer Restriction Period has expired, the Purchaser agrees
that, until such time that is 90 days after the Shares owned by the Purchaser
represent less than 2.00% of the issued and outstanding Common Stock, any
Transfer or Transfers of (i) the Shares within any one-week period shall not
exceed 1.00% of the number of shares of Common Stock outstanding, (ii) the
Shares within any three-month period shall not exceed 5.00% of the number of
shares of Common Stock outstanding, (iii) the Initial Shares within any
three-month period shall not exceed the number of Initial Shares and (iv) the
Put Shares within any three-month period shall not exceed the number of Put
Shares (the “Transfer Volume Limitation”).

5.3 Lapse of Transfer Restrictions. Notwithstanding anything else under this
Article V (but subject to the requirements of Section 2.12), all restrictions on
Transfers under this Article V shall lapse and no longer be under effect if
there has been a Change in Control or a Bankruptcy Event.

5.4 Removal of Legends. The legends set forth in Section 2.12 shall be removed
and the Company (or the Transfer Agent) shall, upon request, promptly issue a
Stock Certificate without such legends to the holder of the Shares upon which it
is stamped, if, unless otherwise required by state securities laws, (i) such
Shares are sold or transferred pursuant to an effective registration statement
under the Securities Act and in compliance with this Agreement, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company and the Transfer Agent with reasonable and customary assurance
(including, to the extent required by the Transfer Agent, an

 

10



--------------------------------------------------------------------------------

opinion of counsel), in a reasonably acceptable form to the Company and the
Transfer Agent, to the effect that such sale, assignment or transfer of the
Shares may be made without registration under the Securities Act, and such
transfer is in compliance with this Agreement, or (iii) such holder provides the
Company and the Transfer Agent with reasonable and customary assurance
(including, to the extent required by the Transfer Agent, an opinion of
counsel), in a reasonably acceptable form to the Company and the Transfer Agent,
that the Shares can be sold, assigned or transferred pursuant to Rule 144 of the
Securities Act without any restriction as to the number of securities that can
then be immediately sold and in compliance with this Agreement. The Company and
the Purchaser agree to cooperate with each other, and with the Transfer Agent,
in order to facilitate the orderly and efficient removal of any legends upon
Transfers of the Shares in compliance with this Agreement.

ARTICLE VI

VOTING OF SHARES

6.1 Voting Agreement. At any meeting of the stockholders of the Company, however
called, or at any adjournment thereof, (i) the Purchaser will appear or
otherwise cause all Shares to be counted as present thereat for purposes of
calculating a quorum, through granting a proxy or otherwise, (ii) the Purchaser
shall vote (or cause to be voted), covering all of the Shares, in the same
proportion (e.g. for, against, withheld, abstain, and/or electing any other
choice (such as frequency for any stockholder vote on executive compensation))
as the votes that are collectively cast by all other holders of the Company’s
Common Stock who are present and voting with respect to such matter and (iii) if
such meeting involves a vote regarding a Change in Control or similar
transaction that would give rise to any appraisal rights or dissenter’s rights
in respect of the Shares, the Purchaser agrees to waive and not to exercise any
such appraisal rights or dissenter’s rights.

6.2 Termination of Voting Agreement. The provisions of this Article VI will
terminate (i) with respect to any Shares that are transferred in compliance with
this Agreement, upon such transfer, and (ii) with respect to all other Shares,
upon the earliest of any of the following events: (A) the Shares owned by the
Purchaser representing less than 2.00% of the issued and outstanding Common
Stock, (B) a Change in Control being consummated with respect to the Company and
(C) a Bankruptcy Event; provided, however, that notwithstanding this
Section 6.2, if applicable, clause (iii) of Section 6.1 will survive until the
expiration of any period in which to perfect or exercise such appraisal rights
or dissenter’s rights.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

The obligation of the Company hereunder to issue and sell the Initial Shares and
the Put Shares to the Purchaser at the Initial Closing and Put Closing,
respectively, is subject to the satisfaction, at or before the applicable
closing date as specified below, of each of the following conditions, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time by providing the Purchaser with prior written notice
thereof:

7.1 With respect to the Initial Shares, the Purchaser shall have executed and
delivered to the Company the Termination and Transition Agreement, and such
agreement shall be in full force and effect consistent with its terms.

7.2 With respect to the Initial Shares, the Purchaser shall have delivered to
the Company the Aggregate Purchase Price for the Initial Shares being purchased
by the Purchaser at the Initial Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.

7.3 With respect to the Put Shares, the Purchaser shall have delivered to the
Company at or before the Put Closing Date the Aggregate Put Price for the Put
Shares being purchased by the Purchaser at the Put Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

7.4 With respect to the Initial Shares and the Put Shares, the representations
and warranties of the Purchaser shall be true and correct in all material
respects as of the date hereof, and the Purchaser shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Initial Closing Date or the Put Closing
Date, as applicable.

7.5 With respect to the Initial Shares and the Put Shares, no provision of any
applicable law or regulation and no judgment, injunction, order or decree shall
prohibit the Initial Closing or the Put Closing, as applicable, or shall
prohibit the Purchaser from acquiring the Shares being sold hereunder.

ARTICLE VIII

CONDITIONS TO PURCHASER’S OBLIGATION TO PURCHASE

The obligation of the Purchaser hereunder to purchase the Initial Shares and the
Put Shares at the Initial Closing and Put Closing, respectively, is subject to
the satisfaction, at or before the applicable closing date as specified below,
of each of the following conditions, provided that these conditions are for the
Purchaser’s sole benefit and may be waived by the Purchaser at any time by
providing the Company with prior written notice thereof:

8.1 With respect to the Initial Shares, the Company shall have executed and
delivered to the Purchaser the Termination and Transition Agreement, and such
agreement shall be in full force and effect consistent with its terms.

 

12



--------------------------------------------------------------------------------

8.2 With respect to the Initial Shares and the Put Shares, the representations
and warranties of the Company shall be true and correct in all material respects
as of the date hereof; with respect to the Initial Shares, the Company shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Initial Closing
Date; with respect to the Put Shares, the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by Sections 4.1 and 4.2 of this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Put
Closing Date; and the Company shall have delivered to the Purchaser a
certificate, dated as of the Initial Closing Date or the Put Closing Date, as
applicable, of an executive officer of the Company to such effect with respect
to such closing date.

8.3 With respect to the Initial Shares and the Put Shares, no provision of any
applicable law or regulation and no judgment, injunction, order or decree shall
prohibit the Initial Closing or the Put Closing, as applicable, or shall
prohibit the Purchaser from acquiring the Shares being sold hereunder.

8.4 With respect to the Initial Shares and the Put Shares, the Company shall
have delivered to the Purchaser an opinion from Cooley LLP providing opinions
solely related to the due authorization, valid issuance, fully paid and
nonassessable status of the Initial Shares or the Put Shares, as applicable, and
dated as of the date hereof with respect to the Initial Shares or the Put
Closing Date with respect to the Put Shares, in the form attached as Exhibit A.

ARTICLE IX

MISCELLANEOUS

9.1 Governing Law. This Agreement and all questions regarding its validity or
interpretation, or the breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without reference to conflict of law principles.

9.2 Waiver of Breach. Except as otherwise expressly provided in this Agreement,
any term of this Agreement may be waived only by a written instrument executed
by a duly authorized representative of the party waiving compliance. The delay
or failure of either party at any time to require performance of any provision
of this Agreement shall in no manner affect such party’s rights at a later time
to enforce the same. No waiver by either party of any condition or term in any
one or more instances shall be construed as a further or continuing waiver of
such condition or term or of another condition or term.

9.3 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by a duly authorized
representative of each party. No

 

13



--------------------------------------------------------------------------------

provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by a duly authorized representative
of each party.

9.4 Severability. In the event any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the parties and all other provisions
of this Agreement shall remain in full force and effect in such jurisdiction.
Such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.

9.5 Entire Agreement. This Agreement, together with the Termination and
Transition Agreement, constitutes the entire agreement between the parties
relating to its subject matter and supersedes all prior or contemporaneous
agreements, understandings or representations, either written or oral, between
the Company and the Purchaser with respect to such subject matter.

9.6 Notices. Unless otherwise agreed by the parties or specified in this
Agreement, all communications between the parties relating to, and all written
documentation to be prepared and provided under, this Agreement shall be in the
English language. Any notice required or permitted under this Agreement, unless
otherwise specified herein, shall be: (a) delivered personally; (b) sent by
registered or certified mail (return receipt requested and postage prepaid);
(c) sent by express courier service providing evidence of receipt, postage
pre-paid where applicable; or (d) sent by facsimile (receipt verified and a copy
promptly sent by another permissible method of providing notice described in
paragraphs (a), (b) or (c)), to the following addresses of the parties or such
other address for a party as may be specified by like notice:

If to the Company:

XenoPort, Inc.

3410 Central Expressway

Santa Clara, CA 95051

Telephone: (408) 616-7200

Facsimile: (408) 616-7211

Attention: Secretary

With a copy, which shall not constitute notice, to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Telephone:   (650) 493-9300 Facsimile:   (650) 493-6811 Attention:   Kenneth A.
Clark   Tony Jeffries

 

14



--------------------------------------------------------------------------------

If to the Purchaser:

Glaxo Group Limited

Glaxo Wellcome House, Berkeley Avenue

Greenford, Middlesex, UB6 0NN, England

Telephone:

Facsimile:

Attention: Company Secretary

Email:

With a copy, which shall not constitute notice, to:

GlaxoSmithKline

709 Swedeland Road

P.O. Box 1539

King of Prussia, PA 19406-0939 USA

Telephone:

Facsimile:

Attention: Senior Vice President, Worldwide Business Development

Email:

and

GlaxoSmithKline

2301 Renaissance Boulevard

Mailcode RN0220

King of Prussia, PA 19406-2772

Telephone:

Facsimile:

Attention: Vice President and Associate General Counsel, Business Development
Transactions

Email:

Unless otherwise specified herein, any notice required or permitted to be given
concerning this Agreement shall be effective upon receipt by the party to whom
it is addressed or within seven days of dispatch whichever is earlier.

9.7 Assignment. This Agreement shall not be assignable by either party to any
Affiliate (as defined below) or Third Party hereto without the written consent
of the other party hereto. Subject to the foregoing, this Agreement shall inure
to the benefit of each party, its successors and permitted assigns. Any
assignment of this Agreement in contravention of this Section 9.7 shall be null
and void.

9.8 Headings; Interpretation. The captions to the several Articles and Sections
of this Agreement are not a part of this Agreement, but are included for
convenience of reference and shall not affect its meaning or interpretation. In
this Agreement: (a) the word “including” shall be deemed

 

15



--------------------------------------------------------------------------------

to be followed by the phrase “without limitation” or like expression; (b) the
singular shall include the plural and vice versa; (c) masculine, feminine and
neuter pronouns and expressions shall be interchangeable; and (d) references to
Nasdaq shall include any successor or other national securities exchange or
market on which the Common Stock is then listed.

9.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

9.10 Interpretation. For purposes of this Agreement, the number of shares of
Common Stock, including the Shares, and related prices, including the Initial
Issue Price and the Aggregate Put Price, shall be appropriately adjusted for
stock splits, stock dividends, recapitalizations, consolidations, combinations,
exchanges of shares or similar events that are applicable to the shares of
Common Stock.

9.11 No Third Party Beneficiaries. Unless otherwise expressly stated herein,
nothing in this Agreement, express or implied, is intended to confer upon any
Person (as defined below) other than the parties hereto or their respective
permitted assignees and successors in interest any rights or remedies under or
by reason of this Agreement.

9.12 Public Disclosures and Statements. The Company and the Purchaser agree that
neither party nor any of their Affiliates will make any public disclosure
regarding this Agreement except as contemplated by the Termination and
Transition Agreement; provided, however, that this provision will not limit
either party’s right to effect any public disclosure that it is or may be
required to make under applicable law, or the rules of applicable securities
exchanges, in each case upon advice of legal counsel, including that the Company
will be entitled to file a copy of this Agreement as an exhibit to the Company’s
reports filed with the SEC.

9.13 Specific Performance and Injunctive Relief. The Company and the Purchaser
agree that if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, irreparable
damage would occur, no adequate remedy at law would exist and damages would be
difficult to determine, and that the parties shall be entitled to specific
performance of the terms hereof and injunctive relief, in addition to any other
remedy at law or equity.

9.14 Certain Definitions.

(a) “Affiliate” of a party shall mean any Person that, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with such party, as the case may be, for as long as such control
exists. As used herein, “control” shall mean: (a) to possess, directly or
indirectly, the power to direct the management and policies of such Person,
whether through ownership of voting securities or by contract relating to voting
rights or corporate governance; or (b) direct or indirect beneficial ownership
of at least 50% (or such lesser percentage that is the maximum allowed to be
owned by a foreign corporation in a particular jurisdiction) of the voting share
capital in such Person.

 

16



--------------------------------------------------------------------------------

(b) “Bankruptcy Event” shall mean the Company making an assignment for the
benefit of creditors or commencing any proceeding under any bankruptcy,
reorganization, insolvency, dissolution or liquidation law of any jurisdiction
or any such petition being filed or any such proceeding being commenced against
the Company and either (1) the Company by any act indicating its approval
thereof, consents thereto or acquiesces therein or (2) such petition,
application or proceeding not being dismissed within 90 days.

(c) “Change in Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(a) there is consummated a sale of all or substantially all of the assets of the
Company and its subsidiaries in one or a series of integrated transactions not
in the ordinary course of business to a Third Party; (b) any person or group of
persons within the meaning of Section 13(d)(3) of the Exchange Act becomes the
beneficial owner, directly or indirectly, of 50% or more of the then outstanding
Common Stock of the Company; or (c) there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
own, directly or indirectly, either (A) outstanding voting securities
representing more than 50% of the combined outstanding voting power of the
surviving entity in such merger, consolidation or similar transaction or
(B) more than 50% of the combined outstanding voting power of the parent of the
surviving entity in such merger, consolidation or similar transaction, in each
case in substantially the same proportions as their ownership of the outstanding
Common Stock of the Company immediately prior to such transaction; or
(d) individuals who, on the date of this Agreement, are members of the board of
directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the board of directors;
provided, however, that if the appointment or election (or nomination for
election) of any new member of the board of directors was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Agreement, be considered
as a member of the Incumbent Board.

(d) “Material Adverse Effect” means any change, effect, event or circumstance
that is materially adverse to the business, financial condition, results of
operations, or assets and liabilities, taken as a whole, of the Company.

(e) “Person” means any individual, corporation, partnership, firm, association,
joint venture, joint stock company, trust or other entity, or any government or
regulatory administrative or political subdivision or agency, department or
instrumentality thereof.

(f) “Third Party” shall mean any Person other than the Company, the Purchaser
and their respective Affiliates.

(g) “Trading Day” shall mean a day on which the Common Stock is traded for a
regular trading session on Nasdaq.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

XENOPORT, INC. By:  

/s/ Ronald W. Barrett

  Ronald W. Barrett, PhD   Chief Executive Officer GLAXO GROUP LIMITED By:  

/s/ Paul Williamson

  Name:   Paul Williamson   Title:  

Authorized Signatory

For and on behalf of

Edinburgh Pharmaceutical Industries Limited Corporate Director

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Legal Opinion

            , 2012

Glaxo Group Limited

Glaxo Wellcome House, Berkeley Avenue

Greenford, Middlesex, UB6 0NN, England

Ladies and Gentlemen:

We have acted as counsel for XenoPort Inc., a Delaware corporation (the
“Company”), in connection with issuance and sale of shares of Common Stock of
the Company, par value $0.001 (the “[Initial][Put] Shares”), to Glaxo Group
Limited (the “Purchaser”) pursuant to that certain Stock Purchase Agreement,
dated as of             , 2012 by and between the Company and the Purchaser (the
“Purchase Agreement”). We are rendering this opinion pursuant to Section 8.4 of
the Purchase Agreement. Except as otherwise defined herein, capitalized terms
used but not defined herein have the respective meanings given to them in the
Purchase Agreement.

In connection with this opinion, we have examined and relied upon
representations and warranties as to factual matters contained in, and made
pursuant to, the Purchase Agreement, the Company’s Amended and Restated
Certificate of Incorporation and Amended and Restated Bylaws, as currently in
effect, and originals or copies certified to our satisfaction of such other
documents, records, certificates, memoranda and other instruments as we deem
necessary or appropriate to enable us to render the opinion expressed below. As
to certain factual matters, we have relied upon a certificate of officers of the
Company and have not sought to independently verify such matters.

In rendering this opinion, we have assumed: the genuineness and authenticity of
all documents submitted to us as originals; the conformity to originals of all
documents submitted to us as copies; the accuracy, completeness and authenticity
of certificates of public officials; the due authorization, execution and
delivery of all documents (except the due authorization, execution and delivery
by the Company of the Purchase Agreement), where authorization, execution and
delivery are prerequisites to the effectiveness of such documents; and the
genuineness and authenticity of all signatures on original documents (except the
signatures on behalf of the Company to the Purchase Agreement). We have also
assumed: that all individuals executing and delivering documents had the legal
capacity to so execute and deliver; that the Purchaser has received all
documents that it was to receive under the Purchase Agreement; that the Purchase
Agreement is an obligation binding upon the Purchaser; and that there are no
extrinsic agreements or understandings among the parties to the Purchase
Agreement that would modify or interpret the terms thereof or the respective
rights or obligations of the parties thereunder.

Our opinion is limited to the matters stated herein and no opinion is implied or
may be inferred beyond the matters expressly stated. Our opinion herein is
expressed solely with respect to the General Corporation Law of the State of
Delaware. Our opinion is based on these laws as in effect on the date hereof,
and we disclaim any obligation to advise you of facts, circumstances,



--------------------------------------------------------------------------------

events or developments which hereafter may be brought to our attention and which
may alter, affect or modify the opinion expressed herein. We are not rendering
any opinion as to compliance with any federal or state antifraud law, rule or
regulation relating to securities, or to the sale or issuance thereof.

Based upon and subject to the foregoing, and subject to the qualifications and
exceptions contained herein, we are of the opinion that the [Initial][Put]
Shares, when issued and paid for by the Purchaser pursuant to the Purchase
Agreement, will be validly issued, fully paid and nonassessable.

This opinion is intended solely for your benefit and is not to be made available
to or to be relied upon by any other person, firm or entity without our prior
written consent.

Sincerely,

 

Cooley LLP By:  

 